Case 1:18-cV-05868-GHW Document 35 Filed 12/19/18 Page 1 of 3

UNITED STATES DISTRICT COURT
SOU'I'HERN DISTRICT OF NEW YORK

GRAMERCY PRODUCE, INC.,
Case No.: l8-cv-5 868 (JMF)
Plaintiff,
-against-
STIPULAT_ION OF SETTLEMENT

THE GREEN SUMMIT GROUP a/kla THE
SUMMIT GROUP and TODD A. MILLMAN,

Defendants.

I'l` IS HEREBY STIPULATED AND AGREED, by and between the Plaintiff, by their attorneys,
and the Defendants, as follows:
l. The defendants, THE GREEN SUMMI'I` GROUP afk/a THE SUMMIT GROUP ("GS") and
TODD A. MILLMAN ("Miilman", collectively, the "defendants"), acknowledges due and proper service of
the Summons and Verified Compiaint in this action, that this Court has subject matter and in personam
jurisdiction over the defendants Millman denies the allegations in the Vcrifted Cornplaint and nothing
contained herein shall be deemed an admission of wrongdoing on Millman's behalf.
2. Millman, shall pay the sum of FIFTY THOUSAND AND NO/lOO ($50,000.00) DOLLARS
(the “Settlcment Payment") in full and final settlement of the claims in this action as well as in full satisfaction
of the followingjudgments entered in the Of`fice of the Cleric in the County of the Bronx; (i) judgment against
Red Ryder Brooklyn, LLC in the amount of $26,865.00 filed on January 3l, 2018; (ii) judgment against
Rainbow Umbrelia LLC in the amount of $22,874.56 filed on January 30, 2013; and (iii) judgment against
Green Summit Group LLC in the sum of $69,530,35 filed on January 31, 2018, said sum shall be paid as
follows:
(i) Payment of FIFTY THOUSAND AND NO/ 100 ($50,000.00) DOLLARS shall be made
within thirty (30) days from the date of execution of this Stipuiation of Settlement by Gramercy Produce, Inc.,

and delivered to Andrew W. Singer, counsel to Millman, at Tannenbaum Helpem Syracuse & Hirschtritt LLP.

Case 1:18-cV-05868-GHW Document 35 Filed 12/19/18 Page 2 of 3

900 Third Avenue, New York, NY 10022 by email at singerfa;tbsl_'g.com, by good eheclc, subject to collection,
payable to "Kreinces & Rosenberg, P.C. as attomey" and delivered to 900 Merchants Concourse, Westbury,
New York 11590; and

(ii) ln the event the check should be returned for insufficient ftmds, the defendants shall
have tive (5) days to cure that default after written notice of such default has been delivered by overnight mail
to Andrew W. Singer, at Tannenbaum Helpern Syracuse & Hirschtritt LLP, 900 Third Avenue, New York,
NY 10022. In the event that the defendants fail to cure that default, plaintiff shall enter judgment against the
defendants in the amount of $96,000.00 with interest from the date hereof, together with costs and
disbursements incurred, plus the reasonable attorneys‘ fees.

3. Upon execution of this agreement, the defendants shall execute all documents necessary to
effectuate this settlement, including a confession of judgment and consent judgment in the amount of FlF'l'Y
THOUSAND AND NO! 100 ($50,000.00) DOLLARS, said consent judgment and confession of judgment
shall be held in escrow by the plaintist attorneys until such time as the defendants default in their obligations
under this agreement, which default is not timely cured, and in such event shall be entered by the plaintift`.

4. In the event the defendants shall fail to make the payment provided for herein, and upon ten
(10) days' written notice to Andrew W. Singer, Tannenbaum Helpem Syracuse & Hirschtritt LLP, 900 Third
Avenue, New York, NY 10022 , the plaintiff may enter judgment against the defendants in the sum then due

with interest from the date hereof, together with costs and disbursements incurred.

5. Upon completion of the payment of the aforesaid sum, the plaintiff shall:

(a) discontinue the above-entitled action with prejudice;

(b) return the original consent and confession of judgment to the

defendants, marked null and void; and

Case 1:18-cV-O5868-GHW Document 35 Filed 12/19/18 Page 3 of 3

( c) tile a satisfaction ofjudgment, and any other applicable documents, if necessary.

Dated: Westbury, New York
December /y, 2018

'I`ANNEN`BAUM HELPERN, S RACUSE &.

HIRSCHle` TT , /
By: %% %
WSINGER,ES
lllman

 

 

Attorneys for Pia ntiff Attomeys for Defendant,
900 Merchants Concourse 900 Third Avenue
Westbury, New York l 1590 New York, New York 10022
(516) 227-6500 (212) 508-6723

SO ORDERED:

Decernber __, 2018

 

U.S.D.J.

